On rehearing the following opinion was filed, February 24, 1890:

By the Court.

Upon a re-examination of the record, we are of the opinion that in two or three instances the trial court erred in permitting Vandall to testify as to the effect or general purport of his conversations with Bibeau, deceased. It was as inadmissible, under the statute, as would have been the exact words of the conversation. But these errors were without prejudice. The only tendency of the objectionable testimony was to prove that it was the intention of the parties that the land in dispute should be conveyed by the deed from Bibeau to Mrs. Vandall, and that they supposed it was; and the only pertinency of this fact was to characterize the entry and possession of Mrs. Vandall, under this deed, as being co-extensive with the description intended and supposed by all to be contained in it. But the uneontradieted competent evidence in the case as to the original tripartite arrangement between. Vandall, Mardi, and Le Gris, as to *168the division of their lands after purchase from the general government; the conveyance by Vandall of the tracts which he had purchased, under this' arrangement, to Bibeau, without consideration; the subsequent fulfilment by the latter of the terms of the tripartite agreement referred to, with Mardi and Le Gris; the fact that, although without any apparent title, Vandall also executed deeds to them as required by the agreement; the conveyance by Bibeau to Mrs. Vandall, without consideration, of part of the land which Vandall was to have, without any apparent reason why the remainder now in controversy was omitted; and the further fact that neither he in his lifetime, nor his heirs after his decease, for a period of more than 25 years, asserted any claim to that which was omitted from the deed, although the Vandalls were all of the time in open and notorious possession of the land, paying taxes each year as they fell due, taken in connection with other undisputed circumstances, — so irresistibly lead to the conclusion that it was not only the intention of the parties to convey the land by this deed, but also their belief that this had been done, that the trial court could not have found the facts otherwise. The conclusion reached in the former opinion is adhered to.